18-01248-smb       Doc 15      Filed 10/11/18 Entered 10/11/18 09:30:45        Main Document
                                             Pg 1 of 33


   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   -----------------------------------------------------------X       CERTIFICATION OF
   In Re: SunEdison, Inc., et al.,                                    FOREIGN MAILING
   and Standard Solar, Inc..

                                                                      Case No. 16-10992-smb
   -----------------------------------------------------------X
   Plaintiff,

   SunEdison Litigation Trust
                                                                     Adversary Proceeding
   v.                                                                Case No. 18-1248

   Defendant,

   Abogados Y Asesores S. De R.L,
   Aguilar Castillo Love
   ------------------------------------------------------------X

                I, VITO GENNA, CLERK OF THE UNITED STATES BANKRUPTCY COURT FOR
   THE SOUTHERN DISTRICT OF NEW YORK, DO HEREBY CERTIFY THAT ON THE __10TH__
   DAY OF __OCTOBER__2018. THE THIRD AMENDED COMPLAINT, THIRD SUMMONS AND
   NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING AND TRANSLATED
   COPIES PROVIDED BY THE FIRM WAS SERVED BY FEDEX EXPRESS MAIL, A COPY OF
   EACH THEROF, SECURELY ENCLOSED IN AN ENVELOPE ADDRESSED TO:


   Abogados Y Asesores S. De R.L.
   Aguilar Castillo Love
   Edificio Rofisa II
   Col. Lomas del Guijarro Sur
   Calle Barcelona, Bloque C, Lote 15
   Tegucigalpa, MDC
   Honduras


                                                        S/VITO GENNA               _
                                               CLERK OF THE BANKRUPTCY COURT


                                            By:___S/DEIRDRA CANTRELL____________
                                                        DEPUTY CLERK

   DATED: NEW YORK, NEW YORK
                October 11, 2018
18-01248-smb   Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45   Main Document
                                      Pg 2 of 33
18-01248-smb          Doc 15       Filed 10/11/18 Entered 10/11/18 09:30:45                    Main Document
                                                 Pg 3 of 33


COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393
David R. Hurst
Daniel F.X. Geoghan
Counsel to the SunEdison Litigation Trust
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                                                          :
                         Reorganized Debtors.1                         (Jointly Administered)
                                                          :
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :            Adv. Pro. No. 18-01248 (SMB)
                                       Plaintiff,         :
                                                          :
                         – against –
                                                          :
    ABOGADOS Y ASESORES S. DE R.L.                        :
    AND AGUILAR CASTILLO LOVE,                            :
                                                          :
                                       Defendants.        :
1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.
18-01248-smb          Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45                     Main Document
                                               Pg 4 of 33



            SECOND AMENDED COMPLAINT TO: (I) AVOID AND RECOVER
               TRANSFERS PURSUANT TO 11 U.S.C. §§ 547, 548 AND 550;
             AND (II) DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502(d)

                 The SunEdison Litigation Trust, the plaintiff herein (the “Plaintiff”), alleges that:

                                         NATURE OF THE CASE

                 1.       Plaintiff seeks to avoid and recover from Defendants, or from any other

person or entity for whose benefit the Preference Transfers2 were made, all preferential transfers

of property that occurred during the ninety (90) day period prior to the Petition Date. Subject to

proof, Plaintiff also seeks to recover all fraudulent conveyances made to Defendants on or after

September 1, 2015, pursuant to section 548 of the Bankruptcy Code. To the extent that

Defendants filed proofs of claim or have claims listed on the Debtors’ schedules as undisputed,

liquidated and not contingent, or otherwise requested payment from the Debtors or the Debtors’

chapter 11 estates, this complaint is not intended to be, nor should it be construed as, a waiver of

Plaintiff’s right to object to such Claims for any reason, including pursuant to section 502 of the

Bankruptcy Code, and such rights are expressly reserved. Notwithstanding this reservation of

rights, certain relief pursuant to section 502 of the Bankruptcy Code is sought by Plaintiff herein

as further stated below.

                                      JURISDICTION AND VENUE

                 2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334.

                 3.       This adversary proceeding is brought pursuant to Rule 7001, et seq. of the

Federal Rules of Bankruptcy Procedure and sections 502(d), 547, 548 and 550 of title 11 of

United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”). Plaintiff consents to the


2
    Unless otherwise stated, Capitalized terms used herein are defined elsewhere in this complaint.


                                                         2
18-01248-smb        Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                           Pg 5 of 33


entry of final orders or judgements by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgements consistent with Article III of the United

States Constitution.

               4.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409 as this

adversary proceeding arises under and in connection with a case under the Bankruptcy Code

which is pending in this District.

               5.      This is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(A), (B), (F),

(H) and (O).

                                        BACKGROUND

A.     The Parties

               6.      Beginning on April 21, 2016 (the “Petition Date”), the above-captioned

reorganized debtors (collectively, the “Debtors”) filed voluntary petitions for relief under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of New York (the “Court”).

               7.      On March 28, 2017, the Debtors filed their Joint Plan of Reorganization of

SunEdison, Inc. and its Debtor Affiliates [Docket No. 2671] (as amended from time to time, the

“Plan”).

               8.      On July 28, 2017, the Court entered the Findings of Facts, Conclusions of

Law and Order Confirming Second Amended Plan of Reorganization of SunEdison, Inc. and its

Debtor Affiliates [Docket No. 3735] (the “Confirmation Order”), thereby approving the Plan

and the GUC/Litigation Trust Agreement (the “Litigation Trust Agreement”).

               9.      On December 29, 2017, the Plan became effective [Docket No. 4495] (the

“Effective Date”).




                                                 3
18-01248-smb       Doc 15       Filed 10/11/18 Entered 10/11/18 09:30:45              Main Document
                                              Pg 6 of 33


                10.       Pursuant to the Plan, on the Effective Date, all of the Debtors’ rights, title

and interests in the GUC/Litigation Trust Causes of Action (as defined in the Plan), were

transferred to Plaintiff.

                11.       Pursuant to the Plan, Plaintiff was authorized, as the representative of the

Debtors’ estates, to pursue the GUC/Litigation Trust Causes of Action, including the causes of

action asserted herein.

                12.       Upon information and belief, Abogados Y Asesores S. De R.L. and

Aguilar Castillo Love (“Defendants”) were creditors of the Debtors prior to the Petition Date.

                13.       Plaintiff retains the right to enforce, sue on, settle or compromise all

causes of action belonging to Plaintiff, including claims under sections 502(d), 547, 548 and 550

of the Bankruptcy Code.

B.      Events Leading to the Debtors’ Financial Collapse

                14.       Beginning in May 2015, the Debtors announced a series of planned

acquisitions (the “Planned Acquisitions”) that gave rise to billions of dollars of funding

commitments, which were layered on top of the nearly $10 billion in debt that SunEdison, Inc.

(“SunEdison”) was carrying at the end of the second quarter of 2015. In particular, in May

2015, the Debtors announced an acquisition of South American renewable energy firm Latin

America Power for approximately $700 million (the “LAP Acquisition”). Then, in July 2015,

the Debtors announced an agreement to purchase twelve hydroelectric and wind projects in

Brazil for approximately $4 billion from Renova Energia, S.A. (“Renova”), and to purchase

$250 million in securities of Renova from a third party. Finally, also in July 2015, the Debtors

announced an agreement to purchase residential rooftop solar power provider Vivant Solar for

$2.2 billion. None of these transactions ultimately was consummated.




                                                     4
18-01248-smb      Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                           Pg 7 of 33


               15.     Investors reacted negatively to the Debtors’ acquisition plans—and the

proposed Vivant transaction in particular. Indeed, between July 15, 2015 and August 31, 2015,

SunEdison’s stock value dropped 70%, while the stock values of companies in its peer group

dropped just 10% to 15%. Thus, the drop in SunEdison’s stock price was not attributable merely

to market conditions, but rather was due to the Debtors’ financial performance and capital

structure.

               16.     The market also punished the share price of SunEdison’s “yieldco”

subsidiary Terraform Power, Inc. (“TERP”), which in turn led to further deterioration in the

Debtors’ liquidity position. In particular, in late July or early August 2015, additional funding

requirements arose in connection with margin call requirements on a $400 million loan

agreement tied to the value of TERP shares, which had decreased in value by approximately 25%

in July 2015. In response to these margin calls, the Debtors were required to deposit $152

million into an escrow account as collateral during the third quarter of 2015, and deposit an

additional $91 million in October 2015.

               17.     In early August 2015, just weeks after announcing the Vivant transaction,

the Debtors sought to raise $300 million in much-needed capital through an initial public

offering (IPO) of shares of Terraform Global, Inc. (“Global”). However, the IPO failed and the

Debtors were forced to contribute $30 million to fund the IPO short-fall. Moreover, the IPO

saddled the Debtors with ongoing post-IPO financial and operational support obligations. The

failed IPO furthered the rapid deterioration in the Debtors’ market capitalization and, as of late

August 2015, several of SunEdison’s debt issuances were trading substantially below par (65-

75%).




                                                 5
18-01248-smb      Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45               Main Document
                                           Pg 8 of 33


               18.     SunEdison’s liquidity decreased during the third quarter of 2015 by

approximately $200 million. Specifically, SunEdison’s “free” cash (excluding TERP and

Global) declined from $461 million (as of June 30, 2015) to $308 million (as of September 30,

2015), and its availability under its first lien credit facility declined from $84 million (as of June

30, 2015) to $34 million (as of September 30, 2015). The situation had become critical, as

SunEdison’s remaining cash was barely sufficient to cover its quarterly cash “burn” of $250-300

million required to fund certain project development costs (pre-construction) and corporate

overhead expenses. There was no cash left to fulfill other obligations, including those arising in

connection with the Planned Acquisitions. For instance, after SunEdison failed to make a $355

million upfront cash payment in September in connection with the LAP Acquisition, the deal fell

apart and Latin America Power shareholders sued SunEdison for its failure to close the

transaction.

               19.     In short, by September 1, 2015—and indeed well before that—SunEdison

and its affiliated Debtors were insolvent and/or were no longer able to pay their debts as they

came due, and had entered into transactions (i.e., the Planned Acquisitions) that they had no

ability to consummate. During their chapter 11 cases, the Debtors sold all of their assets for less

than $2 billion, demonstrating just how severe the Debtors’ financial crisis had become before

they finally collapsed into chapter 11.

               20.     During the course of this proceeding, Plaintiff may learn (through

discovery or otherwise) of additional transfers of an interest of the Debtors in property made to

Defendants that may be recoverable under sections 547 or 548 of the Bankruptcy Code,

including any transfers of an interest of the Debtors in property made to Defendants during the

ninety (90) days preceding the Petition Date. It is Plaintiff’s intention to avoid and recover all




                                                   6
18-01248-smb      Doc 15      Filed 10/11/18 Entered 10/11/18 09:30:45               Main Document
                                            Pg 9 of 33


such transfers made by the Debtors. Plaintiff reserves the right to amend this original complaint

to include: (i) further information regarding the Transfer(s); (ii) additional transfers; (iii)

modifications of and/or revision to Defendants’ names; (iv) additional defendants; and /or (v)

additional causes of action (collectively, the “Amendments”), that may become known to

Plaintiff at any time during this adversary proceeding, through formal discovery or otherwise,

and for the Amendments to relate back to this original complaint.

                                      CLAIMS FOR RELIEF

                                FIRST CAUSE OF ACTION
                      (Avoidance and Recovery of Preferential Transfers)

               21.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               22.      On or within the ninety (90) days preceding the Petition Date, the Debtors,

as more particularly set forth on Exhibit A attached hereto, made, or caused to be made, one or

more transfers to or for the benefit of Defendants, which transfers are listed on Exhibit A

attached hereto and incorporated herein by reference (the “Preference Transfers”).

               23.      The Preference Transfers were of a property interest of the Debtors as

identified in Exhibit A.

               24.      During the ninety days (90) preceding the Petition Date, Defendants were

creditors at the time of each Preference Transfer by virtue of supplying goods and/or services for

which the identified Debtors were obligated to pay following delivery.

               25.      The Debtors made, or caused to be made, the Preference Transfers for, or

on account of, antecedent debt(s) owed by the Debtors before such Preference Transfers were

made.

               26.      The Preference Transfers were made while the Debtors were insolvent.



                                                   7
18-01248-smb        Doc 15    Filed 10/11/18 Entered 10/11/18 09:30:45             Main Document
                                           Pg 10 of 33


               27.      The Preference Transfers enabled Defendants to receive more than

Defendants would have received if: (a) the Debtors’ bankruptcy cases were administered under

chapter 7 of the Bankruptcy Code; (b) the Preference Transfers had not been made; and

(c) Defendants each received payment of such debt to the extent provided by the provisions of

the Bankruptcy Code.

               28.      Interest on the Preference Transfers has accrued and continues to accrue

from the date each of the Preference Transfers was made.

               29.      Defendants were the initial transferees of the Preference Transfers, or the

entities for whose benefit the Preference Transfers were made, or were the immediate or mediate

transferees of the initial transferee receiving the Preference Transfers.

               30.      The Preference Transfers, to the extent they are avoided pursuant to

section 547(b) of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                                SECOND CAUSE OF ACTION
                    (Avoidance and Recovery of 90-Day Fraudulent Transfers)

               31.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               32.      Plaintiff pleads in the alternative that to the extent one or more of the

transfers as identified on Exhibit A were not on account of antecedent debt (such transfers, the

“90-Day Fraudulent Transfers”), the Debtors did not receive reasonably equivalent value in

exchange for such 90-Day Fraudulent Transfers; and

               a.       The Debtors were insolvent on the dates that the 90-Day Fraudulent

                        Transfers were made or became insolvent as a result of the 90-Day

                        Fraudulent Transfers; or



                                                   8
18-01248-smb        Doc 15    Filed 10/11/18 Entered 10/11/18 09:30:45           Main Document
                                           Pg 11 of 33


               b.      The Debtors engaged in business or a transaction, or were about to engage

                       in business or a transition, for which any property remaining with the

                       Debtors who made or for whose benefit the 90-Day Fraudulent Transfers

                       were made was an unreasonably small capital; or

               c.      The Debtors intended to incur, or believed that the Debtors would incur,

                       debts that would be beyond the Debtors’ ability to pay as such debts

                       matured.

               33.     The 90-Day Fraudulent Transfers were made to or for the benefit of

Defendants within the one year prior to the Petition Date.

               34.     The 90-Day Fraudulent Transfers, to the extent they are avoided pursuant

to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                              THIRD CAUSE OF ACTION
               (Avoidance and Recovery of Additional Fraudulent Transfers)

               35.     Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               36.     The transfers identified on Exhibit B were not on account of antecedent

debt owed by the Debtor entity that made such transfers (such transfers, the “Additional

Fraudulent Transfers” and, collectively with the Preference Transfers and the 90-Day

Fraudulent Transfers, the “Transfers”) and the Debtor that made such Additional Fraudulent

Transfers did not receive reasonably equivalent value in exchange for such Additional

Fraudulent Transfer(s); and




                                                 9
18-01248-smb         Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                           Pg 12 of 33


                a.      The Debtors were insolvent on the date that the Additional Fraudulent

                        Transfers were made or became insolvent as a result of the Additional

                        Fraudulent Transfers; or

                b.      The Debtors engaged in business or a transaction, or were about to engage

                        in business or a transition, for which any property remaining with the

                        Debtors who made or for whose benefit the Additional Fraudulent

                        Transfers were made was an unreasonably small capital; or

                c.      The Debtors intended to incur, or believed that the Debtors would incur,

                        debts that would be beyond the Debtors’ ability to pay as such debts

                        matured.

               37.      The Additional Fraudulent Transfers were made to or for the benefit of

Defendants within the one year prior to the Petition Date.

               38.      The Additional Fraudulent Transfers, to the extent they are avoided

pursuant to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to

section 550(a)(1) of the Bankruptcy Code.

                                   FOURTH CAUSE OF ACTION
                                     (Disallowance of Claims)

               39.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               40.      Defendants are the recipient of the Transfers, which are recoverable

pursuant to sections 547, 548 and 550 of the Bankruptcy Code, and Defendants have not returned

the Transfers to Plaintiff.

               41.      Based upon the foregoing and pursuant to section 502(d) of the

Bankruptcy Code, the claims, if any, asserted by Defendants against the Debtors (collectively,



                                                   10
18-01248-smb        Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45           Main Document
                                            Pg 13 of 33


the “Claims”) must be disallowed since Defendants have not paid or surrendered the Transfers to

Plaintiff.

               WHEREFORE, Plaintiff prays that the Court enter a judgment against

Defendants:

               a.      On Plaintiff’s First Cause of Action, in favor of Plaintiff and against

Defendants in an amount not less than the amount of the Preference Transfers, plus interest from

the date of such Preference Transfers until full payment is made to Plaintiff, together with the

costs and expenses of this action, including, without limitation, attorneys’ fees; and directing

Defendants to turnover such sums to Plaintiff pursuant to sections 547(b) and 550(a) of the

Bankruptcy Code;

               b.      On Plaintiff’s Second Cause of Action, in favor of Plaintiff and against

Defendants in an amount not less than the amount of the 90-Day Fraudulent Transfers, plus

interest from the date of such 90-Day Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendants to turnover such sums to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;



                             [Remainder of Page Intentionally Left Blank]




                                                 11
18-01248-smb        Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45             Main Document
                                          Pg 14 of 33


               c.      On Plaintiff’s Third Cause of Action, in favor of Plaintiff and against

Defendants in an amount not less than the amount of the Additional Fraudulent Transfers, plus

interest from the date of such Additional Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendants to turnover such sums to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;

               d.      On Plaintiff’s Fourth Cause of Action, in favor of Plaintiff and against

Defendants disallowing the Claims pursuant to section 502(d) of the Bankruptcy Code unless

and until Defendants returns the Transfers to Plaintiff; and

               e.      Granting such other and further relief as the Court may deem just and

proper.


Dated: New York, New York
       October 3, 2018

                                              COLE SCHOTZ P.C.


                                              /s/ David R. Hurst
                                              David R. Hurst
                                              Daniel F.X. Geoghan
                                              1325 Avenue of the Americas
                                              19th Floor
                                              New York, New York 10019
                                              Telephone: (212) 752-8000
                                              Facsimile: (212) 752-8393

                                              Counsel to the SunEdison Litigation Trust




                                                 12
    18-01248-smb                  Doc 15             Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                                                  Pg 15 of 33
Debtors:             SunEdison, Inc., et al.
Case No.:            16-10992 (SMB)                                                   EXHIBIT A
Bankruptcy Court:    Southern District of New York
Preference Period:   1/ 22/ 16 to 4/ 20/ 16
                                                                            PAID INVOICE                                 PAID INVOICE     PAYMENT
                TRANSFEREE                                  TRANSFEROR                         PAID INVOICENUMBER
                                                                                DATE                                       AMOUNT           DATE
                                               NVT Licenses, LLC               10/ 30/ 2015           2502323           $      5,624.45     1/ 27/ 201
Aguilar Castillo Love                          NVT Licenses, LLC               10/ 30/ 2015           2502323           $      5,624.45     1/ 27/ 201
                                               NVT Licenses, LLC                9/ 30/ 2015           2501044           $    19,118.48      1/ 28/ 201
                                               NVT Licenses, LLC               10/ 30/ 2015           2502321           $      9,957.55     1/ 28/ 201
                                               NVT Licenses, LLC               10/ 30/ 2015           2502320           $    18,879.50      1/ 28/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015    SEIRSC_PO/ 2015/ 00208   $      1,247.10     1/ 28/ 201
                                               NVT Licenses, LLC               12/ 14/ 2015    SEIRSC_PO/ 2015/ 00236   $      1,247.10     1/ 28/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503697           $      8,063.66     2/ 10/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503699           $      4,029.76     2/ 10/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503699           $      4,029.76     2/ 10/ 201
                                               NVT Licenses, LLC               12/ 14/ 2015    SEIRSC_PO/ 2015/ 00236   $      1,247.10     2/ 11/ 201
                                               NVT Licenses, LLC                1/ 31/ 2016    SEIRSC_PO/ 2016/ 00006   $      1,247.10     2/ 11/ 201
                                               NVT Licenses, LLC                2/ 24/ 2016    SEIRSC_PO/ 2016/ 00023   $      1,247.10     2/ 25/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504958           $      1,759.23     2/ 25/ 201
                                               NVT Licenses, LLC                1/ 29/ 2016           2506359           $      2,279.56     2/ 25/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504958           $      1,759.23     2/ 25/ 201
                                               NVT Licenses, LLC                7/ 31/ 2014    SEIRSC_PO/ 2014/ 00001   $      1,521.74      3/ 7/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503696           $    16,728.67       3/ 9/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504956           $      4,269.55      3/ 9/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504955           $      9,081.28      3/ 9/ 201
                                               NVT Licenses, LLC                1/ 29/ 2016           2506355           $      5,177.93      3/ 9/ 201
                                               NVT Licenses, LLC                3/ 10/ 2016    SEIRSC_PO/ 2016/ 00051   $      1,247.10     3/ 14/ 201
                                               NVT Licenses, LLC                2/ 29/ 2016           2507860           $      1,809.18     3/ 14/ 201
                                               SunEdison, Inc.                    4/ 8/ 2016         INV040816          $    30,000.00       4/ 8/ 201
                                               SunEdison, Inc.                                                          $           -        4/ 8/ 201
                                               NVT Licenses, LLC                 3/ 31/ 2016         2509237            $      1,809.18     4/ 20/ 201
    18-01248-smb                  Doc 15         Filed 10/11/18 Entered 10/11/18 09:30:45              Main Document
                                                              Pg 16 of 33
Debtors:                SunEdison, Inc., et al.
Case No.:               16-10992 (SMB)                                            EXHIBIT B
Bankruptcy Court:       Southern District of New York
                                                                         PAID INVOICE                                  PAID INVOICE     PAYMENT
               TRANSFEREE                                  TRANSFEROR                       PAID INVOICENUMBER
                                                                             DATE                                        AMOUNT           DATE
                                              NVT Licenses, LLC               7/ 31/ 2015          2413061           $       2,852.71     9/ 10/ 2015
Aguilar Castillo Love                         NVT Licenses, LLC               7/ 31/ 2015          2413061           $       2,852.71     9/ 10/ 2015
                                              NVT Licenses, LLC               6/ 30/ 2015          2411608           $      14,816.83     9/ 11/ 2015
                                              NVT Licenses, LLC                7/ 7/ 2015          2411777           $       5,177.93     9/ 11/ 2015
                                              NVT Licenses, LLC               8/ 27/ 2015   SEIRSC_PO/ 2015/ 00153   $       1,247.10     9/ 11/ 2015
                                              NVT Licenses, LLC               9/ 22/ 2015   SEIRSC_PO/ 2015/ 00177   $       1,247.10     10/ 9/ 2015
                                              NVT Licenses, LLC               7/ 31/ 2015          2413096           $       4,747.77    10/ 27/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414057           $       4,258.33    11/ 23/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414255           $       3,647.52    11/ 23/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414057           $       4,258.33    11/ 23/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414255           $       3,647.52    11/ 23/ 2015
                                              NVT Licenses, LLC               7/ 31/ 2015          2413095           $      16,011.73    11/ 24/ 2015
                                              NVT Licenses, LLC               6/ 30/ 2015          2411612           $       1,613.94    12/ 10/ 2015
                                              NVT Licenses, LLC               9/ 30/ 2015          2501047           $       1,701.66    12/ 10/ 2015
                                              NVT Licenses, LLC               6/ 30/ 2015          2411612           $       1,613.94    12/ 10/ 2015
                                              NVT Licenses, LLC               9/ 30/ 2015          2501047           $       1,701.66    12/ 10/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414054           $       9,001.62    12/ 11/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414055           $      16,967.65    12/ 11/ 2015
                                              NVT Licenses, LLC               9/ 30/ 2015          2501045           $       9,718.57     1/ 11/ 2016
                                              NVT Licenses, LLC             10/ 31/ 2015    SEIRSC_PO/ 2015/ 00201   $       1,247.10     1/ 11/ 2016
  18-01248-smb          Doc 15      Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                                 Pg 17 of 33

                            UNITED STATES BANKRUPTCY COURT
                                         Southern District of New York
 In re:
                                                             Chapter 11
 SUNEDISON, INC., et al.,
                                                             Case No. 16-10992 (SMB)
            Reorganized Debtors.
                                                             (Jointly Administered)
 SUNEDISON LITIGATION TRUST,

                            Plaintiff,                        Adv. Pro. No. 18-01248 (SMB)
          -against-

 ABOGADOS Y ASESORES S. DE R.L. and
 AGUILAR CASTILLO LOVE,
                   Defendants.
              THIRD SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN
                          AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 21 days after being served with this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days,
to:
         Clerk of the Court
         United States Bankruptcy Court, Southern District of New York
         One Bowling Green
         New York, New York 10004-1408

At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s
attorney.
           David R. Hurst
           Daniel F.X. Geoghan
           Cole Schotz P.C.
           1325 Avenue of the Americas, 19th Floor
           New York, New York 10019
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint
will be held at the following time and place:
   United States Bankruptcy Court                        Room: Courtroom 723 (SMB), One Bowling Green
   Southern District of New York                         New York, NY 10004-1408
   One Bowling Green
   New York, New York 10004-1408                         Date and Time: To Be Determined


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
THE COMPLAINT.

Dated: 10/03/2018                                                Vito Genna
                                                                 Clerk of the Bankruptcy Court

                                                                 /s/ Carmen Ortiz
                                                                 Deputy Clerk
57533/0001-16047808v1
18-01248-smb   Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45   Main Document
                                     Pg 18 of 33
18-01248-smb          Doc 15       Filed 10/11/18 Entered 10/11/18 09:30:45                    Main Document
                                                Pg 19 of 33


COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393
David R. Hurst
Daniel F.X. Geoghan
Counsel to the SunEdison Litigation Trust
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                                                          :
                         Reorganized Debtors.1                         (Jointly Administered)
                                                          :
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :            Adv. Pro. No. 18-01248 (SMB)
                                       Plaintiff,         :
                                                          :
                         – against –
                                                          :
    ABOGADOS Y ASESORES S. DE R.L.                        :
    AND AGUILAR CASTILLO LOVE,                            :
                                                          :
                                       Defendants.        :
1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.
18-01248-smb          Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45                     Main Document
                                              Pg 20 of 33



            SECOND AMENDED COMPLAINT TO: (I) AVOID AND RECOVER
               TRANSFERS PURSUANT TO 11 U.S.C. §§ 547, 548 AND 550;
             AND (II) DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502(d)

                 The SunEdison Litigation Trust, the plaintiff herein (the “Plaintiff”), alleges that:

                                         NATURE OF THE CASE

                 1.       Plaintiff seeks to avoid and recover from Defendants, or from any other

person or entity for whose benefit the Preference Transfers2 were made, all preferential transfers

of property that occurred during the ninety (90) day period prior to the Petition Date. Subject to

proof, Plaintiff also seeks to recover all fraudulent conveyances made to Defendants on or after

September 1, 2015, pursuant to section 548 of the Bankruptcy Code. To the extent that

Defendants filed proofs of claim or have claims listed on the Debtors’ schedules as undisputed,

liquidated and not contingent, or otherwise requested payment from the Debtors or the Debtors’

chapter 11 estates, this complaint is not intended to be, nor should it be construed as, a waiver of

Plaintiff’s right to object to such Claims for any reason, including pursuant to section 502 of the

Bankruptcy Code, and such rights are expressly reserved. Notwithstanding this reservation of

rights, certain relief pursuant to section 502 of the Bankruptcy Code is sought by Plaintiff herein

as further stated below.

                                      JURISDICTION AND VENUE

                 2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334.

                 3.       This adversary proceeding is brought pursuant to Rule 7001, et seq. of the

Federal Rules of Bankruptcy Procedure and sections 502(d), 547, 548 and 550 of title 11 of

United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”). Plaintiff consents to the


2
    Unless otherwise stated, Capitalized terms used herein are defined elsewhere in this complaint.


                                                         2
18-01248-smb        Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                          Pg 21 of 33


entry of final orders or judgements by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgements consistent with Article III of the United

States Constitution.

               4.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409 as this

adversary proceeding arises under and in connection with a case under the Bankruptcy Code

which is pending in this District.

               5.      This is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(A), (B), (F),

(H) and (O).

                                        BACKGROUND

A.     The Parties

               6.      Beginning on April 21, 2016 (the “Petition Date”), the above-captioned

reorganized debtors (collectively, the “Debtors”) filed voluntary petitions for relief under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of New York (the “Court”).

               7.      On March 28, 2017, the Debtors filed their Joint Plan of Reorganization of

SunEdison, Inc. and its Debtor Affiliates [Docket No. 2671] (as amended from time to time, the

“Plan”).

               8.      On July 28, 2017, the Court entered the Findings of Facts, Conclusions of

Law and Order Confirming Second Amended Plan of Reorganization of SunEdison, Inc. and its

Debtor Affiliates [Docket No. 3735] (the “Confirmation Order”), thereby approving the Plan

and the GUC/Litigation Trust Agreement (the “Litigation Trust Agreement”).

               9.      On December 29, 2017, the Plan became effective [Docket No. 4495] (the

“Effective Date”).




                                                 3
18-01248-smb       Doc 15       Filed 10/11/18 Entered 10/11/18 09:30:45              Main Document
                                             Pg 22 of 33


                10.       Pursuant to the Plan, on the Effective Date, all of the Debtors’ rights, title

and interests in the GUC/Litigation Trust Causes of Action (as defined in the Plan), were

transferred to Plaintiff.

                11.       Pursuant to the Plan, Plaintiff was authorized, as the representative of the

Debtors’ estates, to pursue the GUC/Litigation Trust Causes of Action, including the causes of

action asserted herein.

                12.       Upon information and belief, Abogados Y Asesores S. De R.L. and

Aguilar Castillo Love (“Defendants”) were creditors of the Debtors prior to the Petition Date.

                13.       Plaintiff retains the right to enforce, sue on, settle or compromise all

causes of action belonging to Plaintiff, including claims under sections 502(d), 547, 548 and 550

of the Bankruptcy Code.

B.      Events Leading to the Debtors’ Financial Collapse

                14.       Beginning in May 2015, the Debtors announced a series of planned

acquisitions (the “Planned Acquisitions”) that gave rise to billions of dollars of funding

commitments, which were layered on top of the nearly $10 billion in debt that SunEdison, Inc.

(“SunEdison”) was carrying at the end of the second quarter of 2015. In particular, in May

2015, the Debtors announced an acquisition of South American renewable energy firm Latin

America Power for approximately $700 million (the “LAP Acquisition”). Then, in July 2015,

the Debtors announced an agreement to purchase twelve hydroelectric and wind projects in

Brazil for approximately $4 billion from Renova Energia, S.A. (“Renova”), and to purchase

$250 million in securities of Renova from a third party. Finally, also in July 2015, the Debtors

announced an agreement to purchase residential rooftop solar power provider Vivant Solar for

$2.2 billion. None of these transactions ultimately was consummated.




                                                     4
18-01248-smb      Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                          Pg 23 of 33


               15.     Investors reacted negatively to the Debtors’ acquisition plans—and the

proposed Vivant transaction in particular. Indeed, between July 15, 2015 and August 31, 2015,

SunEdison’s stock value dropped 70%, while the stock values of companies in its peer group

dropped just 10% to 15%. Thus, the drop in SunEdison’s stock price was not attributable merely

to market conditions, but rather was due to the Debtors’ financial performance and capital

structure.

               16.     The market also punished the share price of SunEdison’s “yieldco”

subsidiary Terraform Power, Inc. (“TERP”), which in turn led to further deterioration in the

Debtors’ liquidity position. In particular, in late July or early August 2015, additional funding

requirements arose in connection with margin call requirements on a $400 million loan

agreement tied to the value of TERP shares, which had decreased in value by approximately 25%

in July 2015. In response to these margin calls, the Debtors were required to deposit $152

million into an escrow account as collateral during the third quarter of 2015, and deposit an

additional $91 million in October 2015.

               17.     In early August 2015, just weeks after announcing the Vivant transaction,

the Debtors sought to raise $300 million in much-needed capital through an initial public

offering (IPO) of shares of Terraform Global, Inc. (“Global”). However, the IPO failed and the

Debtors were forced to contribute $30 million to fund the IPO short-fall. Moreover, the IPO

saddled the Debtors with ongoing post-IPO financial and operational support obligations. The

failed IPO furthered the rapid deterioration in the Debtors’ market capitalization and, as of late

August 2015, several of SunEdison’s debt issuances were trading substantially below par (65-

75%).




                                                 5
18-01248-smb      Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45               Main Document
                                          Pg 24 of 33


               18.     SunEdison’s liquidity decreased during the third quarter of 2015 by

approximately $200 million. Specifically, SunEdison’s “free” cash (excluding TERP and

Global) declined from $461 million (as of June 30, 2015) to $308 million (as of September 30,

2015), and its availability under its first lien credit facility declined from $84 million (as of June

30, 2015) to $34 million (as of September 30, 2015). The situation had become critical, as

SunEdison’s remaining cash was barely sufficient to cover its quarterly cash “burn” of $250-300

million required to fund certain project development costs (pre-construction) and corporate

overhead expenses. There was no cash left to fulfill other obligations, including those arising in

connection with the Planned Acquisitions. For instance, after SunEdison failed to make a $355

million upfront cash payment in September in connection with the LAP Acquisition, the deal fell

apart and Latin America Power shareholders sued SunEdison for its failure to close the

transaction.

               19.     In short, by September 1, 2015—and indeed well before that—SunEdison

and its affiliated Debtors were insolvent and/or were no longer able to pay their debts as they

came due, and had entered into transactions (i.e., the Planned Acquisitions) that they had no

ability to consummate. During their chapter 11 cases, the Debtors sold all of their assets for less

than $2 billion, demonstrating just how severe the Debtors’ financial crisis had become before

they finally collapsed into chapter 11.

               20.     During the course of this proceeding, Plaintiff may learn (through

discovery or otherwise) of additional transfers of an interest of the Debtors in property made to

Defendants that may be recoverable under sections 547 or 548 of the Bankruptcy Code,

including any transfers of an interest of the Debtors in property made to Defendants during the

ninety (90) days preceding the Petition Date. It is Plaintiff’s intention to avoid and recover all




                                                   6
18-01248-smb      Doc 15      Filed 10/11/18 Entered 10/11/18 09:30:45               Main Document
                                           Pg 25 of 33


such transfers made by the Debtors. Plaintiff reserves the right to amend this original complaint

to include: (i) further information regarding the Transfer(s); (ii) additional transfers; (iii)

modifications of and/or revision to Defendants’ names; (iv) additional defendants; and /or (v)

additional causes of action (collectively, the “Amendments”), that may become known to

Plaintiff at any time during this adversary proceeding, through formal discovery or otherwise,

and for the Amendments to relate back to this original complaint.

                                      CLAIMS FOR RELIEF

                                FIRST CAUSE OF ACTION
                      (Avoidance and Recovery of Preferential Transfers)

               21.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               22.      On or within the ninety (90) days preceding the Petition Date, the Debtors,

as more particularly set forth on Exhibit A attached hereto, made, or caused to be made, one or

more transfers to or for the benefit of Defendants, which transfers are listed on Exhibit A

attached hereto and incorporated herein by reference (the “Preference Transfers”).

               23.      The Preference Transfers were of a property interest of the Debtors as

identified in Exhibit A.

               24.      During the ninety days (90) preceding the Petition Date, Defendants were

creditors at the time of each Preference Transfer by virtue of supplying goods and/or services for

which the identified Debtors were obligated to pay following delivery.

               25.      The Debtors made, or caused to be made, the Preference Transfers for, or

on account of, antecedent debt(s) owed by the Debtors before such Preference Transfers were

made.

               26.      The Preference Transfers were made while the Debtors were insolvent.



                                                   7
18-01248-smb        Doc 15    Filed 10/11/18 Entered 10/11/18 09:30:45             Main Document
                                           Pg 26 of 33


               27.      The Preference Transfers enabled Defendants to receive more than

Defendants would have received if: (a) the Debtors’ bankruptcy cases were administered under

chapter 7 of the Bankruptcy Code; (b) the Preference Transfers had not been made; and

(c) Defendants each received payment of such debt to the extent provided by the provisions of

the Bankruptcy Code.

               28.      Interest on the Preference Transfers has accrued and continues to accrue

from the date each of the Preference Transfers was made.

               29.      Defendants were the initial transferees of the Preference Transfers, or the

entities for whose benefit the Preference Transfers were made, or were the immediate or mediate

transferees of the initial transferee receiving the Preference Transfers.

               30.      The Preference Transfers, to the extent they are avoided pursuant to

section 547(b) of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                                SECOND CAUSE OF ACTION
                    (Avoidance and Recovery of 90-Day Fraudulent Transfers)

               31.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               32.      Plaintiff pleads in the alternative that to the extent one or more of the

transfers as identified on Exhibit A were not on account of antecedent debt (such transfers, the

“90-Day Fraudulent Transfers”), the Debtors did not receive reasonably equivalent value in

exchange for such 90-Day Fraudulent Transfers; and

               a.       The Debtors were insolvent on the dates that the 90-Day Fraudulent

                        Transfers were made or became insolvent as a result of the 90-Day

                        Fraudulent Transfers; or



                                                   8
18-01248-smb        Doc 15    Filed 10/11/18 Entered 10/11/18 09:30:45           Main Document
                                           Pg 27 of 33


               b.      The Debtors engaged in business or a transaction, or were about to engage

                       in business or a transition, for which any property remaining with the

                       Debtors who made or for whose benefit the 90-Day Fraudulent Transfers

                       were made was an unreasonably small capital; or

               c.      The Debtors intended to incur, or believed that the Debtors would incur,

                       debts that would be beyond the Debtors’ ability to pay as such debts

                       matured.

               33.     The 90-Day Fraudulent Transfers were made to or for the benefit of

Defendants within the one year prior to the Petition Date.

               34.     The 90-Day Fraudulent Transfers, to the extent they are avoided pursuant

to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                              THIRD CAUSE OF ACTION
               (Avoidance and Recovery of Additional Fraudulent Transfers)

               35.     Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               36.     The transfers identified on Exhibit B were not on account of antecedent

debt owed by the Debtor entity that made such transfers (such transfers, the “Additional

Fraudulent Transfers” and, collectively with the Preference Transfers and the 90-Day

Fraudulent Transfers, the “Transfers”) and the Debtor that made such Additional Fraudulent

Transfers did not receive reasonably equivalent value in exchange for such Additional

Fraudulent Transfer(s); and




                                                 9
18-01248-smb         Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                           Pg 28 of 33


                a.      The Debtors were insolvent on the date that the Additional Fraudulent

                        Transfers were made or became insolvent as a result of the Additional

                        Fraudulent Transfers; or

                b.      The Debtors engaged in business or a transaction, or were about to engage

                        in business or a transition, for which any property remaining with the

                        Debtors who made or for whose benefit the Additional Fraudulent

                        Transfers were made was an unreasonably small capital; or

                c.      The Debtors intended to incur, or believed that the Debtors would incur,

                        debts that would be beyond the Debtors’ ability to pay as such debts

                        matured.

               37.      The Additional Fraudulent Transfers were made to or for the benefit of

Defendants within the one year prior to the Petition Date.

               38.      The Additional Fraudulent Transfers, to the extent they are avoided

pursuant to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to

section 550(a)(1) of the Bankruptcy Code.

                                   FOURTH CAUSE OF ACTION
                                     (Disallowance of Claims)

               39.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               40.      Defendants are the recipient of the Transfers, which are recoverable

pursuant to sections 547, 548 and 550 of the Bankruptcy Code, and Defendants have not returned

the Transfers to Plaintiff.

               41.      Based upon the foregoing and pursuant to section 502(d) of the

Bankruptcy Code, the claims, if any, asserted by Defendants against the Debtors (collectively,



                                                   10
18-01248-smb        Doc 15     Filed 10/11/18 Entered 10/11/18 09:30:45           Main Document
                                            Pg 29 of 33


the “Claims”) must be disallowed since Defendants have not paid or surrendered the Transfers to

Plaintiff.

               WHEREFORE, Plaintiff prays that the Court enter a judgment against

Defendants:

               a.      On Plaintiff’s First Cause of Action, in favor of Plaintiff and against

Defendants in an amount not less than the amount of the Preference Transfers, plus interest from

the date of such Preference Transfers until full payment is made to Plaintiff, together with the

costs and expenses of this action, including, without limitation, attorneys’ fees; and directing

Defendants to turnover such sums to Plaintiff pursuant to sections 547(b) and 550(a) of the

Bankruptcy Code;

               b.      On Plaintiff’s Second Cause of Action, in favor of Plaintiff and against

Defendants in an amount not less than the amount of the 90-Day Fraudulent Transfers, plus

interest from the date of such 90-Day Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendants to turnover such sums to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;



                             [Remainder of Page Intentionally Left Blank]




                                                 11
18-01248-smb        Doc 15   Filed 10/11/18 Entered 10/11/18 09:30:45             Main Document
                                          Pg 30 of 33


               c.      On Plaintiff’s Third Cause of Action, in favor of Plaintiff and against

Defendants in an amount not less than the amount of the Additional Fraudulent Transfers, plus

interest from the date of such Additional Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendants to turnover such sums to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;

               d.      On Plaintiff’s Fourth Cause of Action, in favor of Plaintiff and against

Defendants disallowing the Claims pursuant to section 502(d) of the Bankruptcy Code unless

and until Defendants returns the Transfers to Plaintiff; and

               e.      Granting such other and further relief as the Court may deem just and

proper.


Dated: New York, New York
       October 3, 2018

                                              COLE SCHOTZ P.C.


                                              /s/ David R. Hurst
                                              David R. Hurst
                                              Daniel F.X. Geoghan
                                              1325 Avenue of the Americas
                                              19th Floor
                                              New York, New York 10019
                                              Telephone: (212) 752-8000
                                              Facsimile: (212) 752-8393

                                              Counsel to the SunEdison Litigation Trust




                                                 12
    18-01248-smb                  Doc 15             Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                                                  Pg 31 of 33
Debtors:             SunEdison, Inc., et al.
Case No.:            16-10992 (SMB)                                                   EXHIBIT A
Bankruptcy Court:    Southern District of New York
Preference Period:   1/ 22/ 16 to 4/ 20/ 16
                                                                            PAID INVOICE                                 PAID INVOICE     PAYMENT
                TRANSFEREE                                  TRANSFEROR                         PAID INVOICENUMBER
                                                                                DATE                                       AMOUNT           DATE
                                               NVT Licenses, LLC               10/ 30/ 2015           2502323           $      5,624.45     1/ 27/ 201
Aguilar Castillo Love                          NVT Licenses, LLC               10/ 30/ 2015           2502323           $      5,624.45     1/ 27/ 201
                                               NVT Licenses, LLC                9/ 30/ 2015           2501044           $    19,118.48      1/ 28/ 201
                                               NVT Licenses, LLC               10/ 30/ 2015           2502321           $      9,957.55     1/ 28/ 201
                                               NVT Licenses, LLC               10/ 30/ 2015           2502320           $    18,879.50      1/ 28/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015    SEIRSC_PO/ 2015/ 00208   $      1,247.10     1/ 28/ 201
                                               NVT Licenses, LLC               12/ 14/ 2015    SEIRSC_PO/ 2015/ 00236   $      1,247.10     1/ 28/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503697           $      8,063.66     2/ 10/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503699           $      4,029.76     2/ 10/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503699           $      4,029.76     2/ 10/ 201
                                               NVT Licenses, LLC               12/ 14/ 2015    SEIRSC_PO/ 2015/ 00236   $      1,247.10     2/ 11/ 201
                                               NVT Licenses, LLC                1/ 31/ 2016    SEIRSC_PO/ 2016/ 00006   $      1,247.10     2/ 11/ 201
                                               NVT Licenses, LLC                2/ 24/ 2016    SEIRSC_PO/ 2016/ 00023   $      1,247.10     2/ 25/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504958           $      1,759.23     2/ 25/ 201
                                               NVT Licenses, LLC                1/ 29/ 2016           2506359           $      2,279.56     2/ 25/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504958           $      1,759.23     2/ 25/ 201
                                               NVT Licenses, LLC                7/ 31/ 2014    SEIRSC_PO/ 2014/ 00001   $      1,521.74      3/ 7/ 201
                                               NVT Licenses, LLC               11/ 30/ 2015           2503696           $    16,728.67       3/ 9/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504956           $      4,269.55      3/ 9/ 201
                                               NVT Licenses, LLC               12/ 31/ 2015           2504955           $      9,081.28      3/ 9/ 201
                                               NVT Licenses, LLC                1/ 29/ 2016           2506355           $      5,177.93      3/ 9/ 201
                                               NVT Licenses, LLC                3/ 10/ 2016    SEIRSC_PO/ 2016/ 00051   $      1,247.10     3/ 14/ 201
                                               NVT Licenses, LLC                2/ 29/ 2016           2507860           $      1,809.18     3/ 14/ 201
                                               SunEdison, Inc.                    4/ 8/ 2016         INV040816          $    30,000.00       4/ 8/ 201
                                               SunEdison, Inc.                                                          $           -        4/ 8/ 201
                                               NVT Licenses, LLC                 3/ 31/ 2016         2509237            $      1,809.18     4/ 20/ 201
    18-01248-smb                  Doc 15         Filed 10/11/18 Entered 10/11/18 09:30:45              Main Document
                                                              Pg 32 of 33
Debtors:                SunEdison, Inc., et al.
Case No.:               16-10992 (SMB)                                            EXHIBIT B
Bankruptcy Court:       Southern District of New York
                                                                         PAID INVOICE                                  PAID INVOICE     PAYMENT
               TRANSFEREE                                  TRANSFEROR                       PAID INVOICENUMBER
                                                                             DATE                                        AMOUNT           DATE
                                              NVT Licenses, LLC               7/ 31/ 2015          2413061           $       2,852.71     9/ 10/ 2015
Aguilar Castillo Love                         NVT Licenses, LLC               7/ 31/ 2015          2413061           $       2,852.71     9/ 10/ 2015
                                              NVT Licenses, LLC               6/ 30/ 2015          2411608           $      14,816.83     9/ 11/ 2015
                                              NVT Licenses, LLC                7/ 7/ 2015          2411777           $       5,177.93     9/ 11/ 2015
                                              NVT Licenses, LLC               8/ 27/ 2015   SEIRSC_PO/ 2015/ 00153   $       1,247.10     9/ 11/ 2015
                                              NVT Licenses, LLC               9/ 22/ 2015   SEIRSC_PO/ 2015/ 00177   $       1,247.10     10/ 9/ 2015
                                              NVT Licenses, LLC               7/ 31/ 2015          2413096           $       4,747.77    10/ 27/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414057           $       4,258.33    11/ 23/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414255           $       3,647.52    11/ 23/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414057           $       4,258.33    11/ 23/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414255           $       3,647.52    11/ 23/ 2015
                                              NVT Licenses, LLC               7/ 31/ 2015          2413095           $      16,011.73    11/ 24/ 2015
                                              NVT Licenses, LLC               6/ 30/ 2015          2411612           $       1,613.94    12/ 10/ 2015
                                              NVT Licenses, LLC               9/ 30/ 2015          2501047           $       1,701.66    12/ 10/ 2015
                                              NVT Licenses, LLC               6/ 30/ 2015          2411612           $       1,613.94    12/ 10/ 2015
                                              NVT Licenses, LLC               9/ 30/ 2015          2501047           $       1,701.66    12/ 10/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414054           $       9,001.62    12/ 11/ 2015
                                              NVT Licenses, LLC               8/ 31/ 2015          2414055           $      16,967.65    12/ 11/ 2015
                                              NVT Licenses, LLC               9/ 30/ 2015          2501045           $       9,718.57     1/ 11/ 2016
                                              NVT Licenses, LLC             10/ 31/ 2015    SEIRSC_PO/ 2015/ 00201   $       1,247.10     1/ 11/ 2016
  18-01248-smb          Doc 15      Filed 10/11/18 Entered 10/11/18 09:30:45            Main Document
                                                 Pg 33 of 33

                            UNITED STATES BANKRUPTCY COURT
                                         Southern District of New York
 In re:
                                                             Chapter 11
 SUNEDISON, INC., et al.,
                                                             Case No. 16-10992 (SMB)
            Reorganized Debtors.
                                                             (Jointly Administered)
 SUNEDISON LITIGATION TRUST,

                            Plaintiff,                        Adv. Pro. No. 18-01248 (SMB)
          -against-

 ABOGADOS Y ASESORES S. DE R.L. and
 AGUILAR CASTILLO LOVE,
                   Defendants.
              THIRD SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN
                          AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 21 days after being served with this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days,
to:
         Clerk of the Court
         United States Bankruptcy Court, Southern District of New York
         One Bowling Green
         New York, New York 10004-1408

At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s
attorney.
           David R. Hurst
           Daniel F.X. Geoghan
           Cole Schotz P.C.
           1325 Avenue of the Americas, 19th Floor
           New York, New York 10019
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint
will be held at the following time and place:
   United States Bankruptcy Court                        Room: Courtroom 723 (SMB), One Bowling Green
   Southern District of New York                         New York, NY 10004-1408
   One Bowling Green
   New York, New York 10004-1408                         Date and Time: To Be Determined


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
THE COMPLAINT.

Dated: 10/03/2018                                                Vito Genna
                                                                 Clerk of the Bankruptcy Court

                                                                 /s/ Carmen Ortiz
                                                                 Deputy Clerk
57533/0001-16047808v1
